SUPPLEMENT DATED MAY 2, 2011 TO PROSPECTUS DATED NOVEMBER 3, 2008 FOR FUTURITY SURVIVORSHIP II VARIABLE UNIVERSAL LIFE INSURANCE TO PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY PROTECTOR II VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT D I. On April 1, 2011, shareholders approved the merger of Invesco V.I. Dynamics Fund with and into Invesco V.I. Capital Development Fund after the close of business April 29, 2011. Invesco V.I. Dynamics Fund is no longer available for investment and all references to the fund is hereby deleted from the prospectus. II. Effective May 1, 2011, our affiliate Massachusetts Financial Services Company became the sub-adviser to the Sun Capital Global Real Estate Fund (the “Fund”). Sun Capital Advisers LLC, our affiliate, continues to be the investment adviser to the Fund. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Pro2 NY, Surv2 NY5/2011
